                               UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF OHIO
                                     WESTERN DIVISION



Scott Hutchison,                                                Case No. 3:12-cv-320

                          Plaintiff

        v.                                                      MEMORANDUM OPINION
                                                                    AND ORDER

John R. Parent, et al.,

                          Defendants



        On March 31, 2014, I issued a memorandum opinion and entered judgment denying Plaintiff

and Defendant’s cross-motions for summary judgment on Plaintiff’s claims of breach of fiduciary

duties and breach of contract. (Doc. Nos. 125 & 126). Approximately one year later, in April 2015,

a jury trial was held. The jury returned verdicts for the Plaintiff and against the Defendant, awarding

Plaintiff $989,000.00 in compensatory damages and $1,135,00.00 in punitive damages. (Doc. Nos.

209 & 210). Defendant appealed. (Doc. No. 225).

        On appeal to the Circuit, Defendant argued, among other things, that summary judgment

should have been granted in his favor because Plaintiff’s claims were barred by Ohio’s doctrine of

res judicata pursuant to Ohio Civil Rule 13(A). (First Brief for Appellant Cross-Appellee John R.

Parent, Hutchison v. Parent, No. 15-3604, 16-4194, 18-3305 (6th Cir. June 15, 2018)). After briefing

and oral argument, the Circuit agreed. Specifically, the Circuit concluded that, because there was a

“logical relationship” between Plaintiff’s present federal claims and previously dismissed state court

claims, Ohio Civil Rule 13(A) precluded Plaintiff from litigating these claims in federal court.
Hutchison v. Parent, No. 15-3604, 16-4194, 18-3305, -- F. App’x --, 2019 WL 2149648 (6th Cir. May

15, 2019).

       The Circuit vacated the judgment and damages award, reversed my denial of Defendant’s

motion for summary judgment, and remanded the case with instructions that I render judgment for

Defendant on the basis of preclusion. Id. In accordance with the Circuit’s mandate issued July 25,

2019, (Doc. No. 347), I hereby enter judgment in Defendant’s favor.



       So Ordered.

                                                     s/ Jeffrey J. Helmick
                                                     United States District Judge




                                                 2
